Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 16 to the Schedule 13D originally filed on September 15, 2003 (including additional amendments thereto) with respect to the shares of Common Stock, par value $.40 per share, of CPI Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 10, 2009 STARBOARD VALUE & OPPORTUNITY FUND, LLC RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RGC Starboard Advisors, LLC, By: RGC Starboard Advisors, LLC, its managing member its investment manager By: Ramius LLC, By: Ramius LLC, its sole member its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., its managing member its managing member RAMIUS MULTI-STRATEGY MASTER FUND LTD RCG STARBOARD ADVISORS, LLC By: Ramius Advisors, L.L.C., By: Ramius LLC, its investment advisor its sole member By: Ramius LLC, By: C4S & Co., L.L.C., its sole member its managing member By: C4S & Co., L.L.C., its managing member RAMIUS MERGER ARBITRAGE MASTER FUND LTD RAMIUS LLC By: Ramius Advisors, L.L.C., By: C4S & Co., L.L.C., its investment advisor as managing member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member RAMIUS LEVERAGED MULTI-STRATEGY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, L.L.C., By: Ramius Advisors, L.L.C., its investment advisor its investment advisor By: Ramius LLC, By: Ramius LLC, its sole member its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., its managing member its managing member RAMIUS ADVISORS, L.L.C. C4S & CO., L.L.C. By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon Jeffrey M. Solomon, individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark, Thomas W. Strauss,
